                                                                                       ANTHONY L. MARTIN
                                                                                  1    Nevada Bar No. 8177
                                                                                  2    anthony.martin@ogletreedeakins.com
                                                                                       OGLETREE DEAKINS NAS H SMOAK & STEWART, P.C.
                                                                                  3    3800 Howard Hughes Parkway, Suite 1500
                                                                                       Las Vegas, NV 89169
                                                                                  4
                                                                                       Telephone: 702.369.6800
                                                                                  5    Fax: 702.369.6888

                                                                                  6    RUSSELL S. BUHITE (pro hac vice)
                                                                                       russell.buhite@ogletree.com
                                                                                  7
                                                                                       OGLETREE DEAKINS NAS H SMOAK & STEWART, P.C.
                                                                                       1201 Third Avenue, Suite 5150
Og letree, Deakins, Nash, Smoak & St ewart, P.C .




                                                                                  8
                                                                                       Seattle, WA 98101
                                                                                  9    Telephone: 206.693.7052
                                                                                  10   Fax: 206.693.7058

                                                                                  11   VINCENT J. AIELLO
                                                                                       Nevada Bar No. 7970
                                                    1201Third avenue, ste. 5150




                                                                                  12   vincent.aiello@gmlaw.com
                                                     Telephone: 206-693-7057




                                                                                       GREENS POON M ARDER, P.A.
                                                        seattle, wa 98101




                                                                                  13
                                                                                       3993 Howard Hughes Parkway Ste. 400
                                                                                  14   Las Vegas, NV 89169
                                                                                       Telephone: 702.978.4255
                                                                                  15   Fax: 954.333.4285
                                                                                  16   Attorneys for Plaintiff Westgate LVH, LLC

                                                                                  17                                UNITED STATES DISTRICT COURT
                                                                                  18                                     DISTRICT OF NEVADA
                                                                                  19   WESTGATE LVH, LLC,                              CASE NO.: 2:17-cv-01731-RFB-NJK
                                                                                  20
                                                                                                      Plaintiff,                       STIPULATION AND ORDER FOR
                                                                                  21                                                   ONE-WEEK EXTENSION FOR
                                                                                       vs.                                             PARTIES TO RESPOND TO
                                                                                  22                                                   RESPECTIVE SUMMARY
                                                                                  23   TRUSTEES OF THE NEVADA RESORT                   JUDGMENT MOTIONS
                                                                                       ASSOCIATION, INTERNATIONAL
                                                                                  24   ALLIANCE OF THEATRICAL STAGE                    [FIRST REQUEST]
                                                                                       EMPLOYEES (I.A.T.S.E.) LOCAL 720
                                                                                  25   PENSION TRUST,
                                                                                  26
                                                                                                      Defendants.
                                                                                  27
                                                                                  28


                                                                                                                                   1
                                                                                            Counsel for Plaintiff Westgate LVH, LLC and NAV-LVH, LLC (“Plaintiffs”) by and through
                                                                                  1
                                                                                  2    its attorneys of record at Ogletree, Deakins, Nash, Smoak & Stewart, P.C. and Greenspoon Marder,

                                                                                  3    P.A. and Defendants, the Trustees of the Nevada Resort Association – IATSE Retirement Local 720
                                                                                  4
                                                                                       Pension Plan, through counsel at Brownstein Hyatt Farber Schreck, LLP, hereby stipulate and agree
                                                                                  5
                                                                                       to a one-week extension for each party to respond to the other party’s Motion for Summary
                                                                                  6
                                                                                       Judgment filed in this matter. The parties filed their respective Motions for Summary Judgment on
                                                                                  7
                                                                                       January 25, 2019 and currently the respective deadlines to file responses in opposition are set for
Og letree, Deakins, Nash, Smoak & St ewart, P.C .




                                                                                  8
                                                                                  9    February 15, 2019.     The stipulated joint extensions would take the deadline for each parties’
                                                                                  10
                                                                                       response to February 22, 2019.
                                                                                  11
                                                                                            Similarly, the Parties request that the deadline to file their replies in support of their respective
                                                    1201Third avenue, ste. 5150




                                                                                  12
                                                     Telephone: 206-693-7057




                                                                                       motions for summary judgment be extended from March 1, 2019, until March 8, 2019.
                                                        seattle, wa 98101




                                                                                  13
                                                                                  14        This is the first joint request to extend the deadline for each party to respond to the opposing
                                                                                  15   party’s summary judgment motion.
                                                                                  16
                                                                                       A.     DISPOSITIVE MOTIONS FILED
                                                                                  17
                                                                                            Plaintiffs and Defendants each filed their respective motions for summary judgment on
                                                                                  18
                                                                                  19   January 25, 2019 (Dkts. 67, 68).

                                                                                  20   B.     REASON EXTENSION IS REQUESTED
                                                                                  21          The Parties are requesting this extension due to extreme winter weather conditions that have
                                                                                  22
                                                                                       affected Seattle, Washington, where lead Plaintiffs’ counsel is located, that has resulted in office
                                                                                  23
                                                                                       closures for multiple days from the large accumulation of snow.         To ensure that both sides have
                                                                                  24
                                                                                  25   ample time to respond to pending motions for summary judgment, Plaintiffs and Defendants each

                                                                                  26   request a one-week extension to respond.
                                                                                  27
                                                                                              The requested extension is not made to delay this matter, but made in the spirit of good faith
                                                                                  28


                                                                                                                                          2
                                                                                       by both parties to ensure all each side has ample opportunity to complete and file responses to
                                                                                  1
                                                                                  2    motions for summary judgment on file in this matter. Based upon the foregoing, the Parties believe

                                                                                  3    there is good cause for the requested extension.
                                                                                  4
                                                                                              The parties continue to request that the date for filing the joint pretrial order be suspended
                                                                                  5
                                                                                       until 30 days after the Court enters a ruling on the dispositive motion(s), or otherwise by further
                                                                                  6
                                                                                       order of the Court.
                                                                                  7
Og letree, Deakins, Nash, Smoak & St ewart, P.C .




                                                                                  8
                                                                                  9     BROWNSTEIN HYATT FARBER                               OGLETREE, DEAKINS, NASH,
                                                                                        SCHRECK, LLP                                          SMOAK & STEWART, P.C.
                                                                                  10
                                                                                        s/ Christopher M. Humes                               s/ Russell S. Buhite
                                                                                  11    Adam P. Segal, Esq.                                   Russell S. Buhite, Esq. (Pro Hac Vice)
                                                                                        Nevada Bar No. 6120                                   Washington Bar No. 41257
                                                    1201Third avenue, ste. 5150




                                                                                  12
                                                     Telephone: 206-693-7057




                                                                                        Bryce C. Loveland, Esq.                               1201 Third Avenue, Suite 5150
                                                        seattle, wa 98101




                                                                                  13    Nevada Bar No. 10132                                  Seattle, Washington 98101
                                                                                        Christopher M. Humes, Esq.
                                                                                  14    Nevada Bar No. 12782                                  Anthony L. Martin
                                                                                  15    100 North City Parkway, Suite 1600                    Nevada Bar No. 8177
                                                                                        Las Vegas, Nevada 89106-4614                          anthony.martin@ogletreedeakins.com
                                                                                  16                                                          3800 Howard Hughes Parkway, Ste. 1500
                                                                                        Attorneys for Defendants Trustees of the              Las Vegas, NV 89169
                                                                                  17
                                                                                        Nevada Resort Association – IATSE
                                                                                  18    Retirement Local 720 Pension Plan                     Vincent J. Aiello
                                                                                                                                              GREENS POON M ARDER, P.A.
                                                                                  19    Dated: February 11, 2019                              Nevada Bar No. 7970
                                                                                                                                              3993 Howard Hughes Parkway Ste. 400
                                                                                  20   IT IS SO ORDERED:                                      Las Vegas, NV 89169
                                                                                  21
                                                                                                                                              Attorneys for Plaintiff Westgate LVH,
                                                                                  22                                                          LLC
                                                                                  23   ________________________________
                                                                                                                                              Dated: February 11, 2019
                                                                                  24   RICHARD F. BOULWARE, II
                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                  25
                                                                                       DATED this 12th day of February, 2019.
                                                                                  26
                                                                                  27
                                                                                  28


                                                                                                                                          3
                                                                                  1    IT IS SO ORDERED:
                                                                                  2
                                                                                  3
                                                                                  4    UNITED STATES MAGISTRATE JUDGE

                                                                                  5
                                                                                       DATED: ________________________
                                                                                  6
                                                                                  7
Og letree, Deakins, Nash, Smoak & St ewart, P.C .




                                                                                  8
                                                                                  9
                                                                                  10
                                                                                  11
                                                    1201Third avenue, ste. 5150




                                                                                  12
                                                     Telephone: 206-693-7057
                                                        seattle, wa 98101




                                                                                  13
                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28


                                                                                          4
                                                                                  1                                     CERTIFICATE OF SERVICE
                                                                                  2
                                                                                              I hereby certify that I electronically transmitted the foregoing STIPULATION AND
                                                                                  3
                                                                                       ORDER FOR ONE-WEEK EXTENSION FOR PARTIES TO RESPOND TO RESPECTIVE
                                                                                  4
                                                                                       SUMMARY JUDGMENT MOTIONS to the Clerk’s Office using the CM/ECF System for filing
                                                                                  5
                                                                                  6    and transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

                                                                                  7          Adam P. Segal
                                                                                             Bryce C. Loveland
Og letree, Deakins, Nash, Smoak & St ewart, P.C .




                                                                                  8
                                                                                             Christopher M. Humes
                                                                                  9
                                                                                             Pursuant to FRCP 5(b), I hereby further certify that service of foregoing STIPULATION
                                                                                  10
                                                                                  11   AND ORDER FOR ONE-WEEK EXTENSION FOR PARTIES TO RESPOND TO RESPECTIVE
                                                    1201Third avenue, ste. 5150




                                                                                  12   SUMMARY JUDGMENT MOTIONS was also made this day by depositing a true and correct copy
                                                     Telephone: 206-693-7057
                                                        seattle, wa 98101




                                                                                  13   of same for mailing, first class mail, postage prepaid thereon, at Seattle, Washington, to the
                                                                                  14
                                                                                       following:
                                                                                  15
                                                                                              Adam P. Segal, Esq.
                                                                                  16          Bryce C. Loveland, Esq.
                                                                                  17          Christopher M. Humes, Esq.
                                                                                              Brownstein Hyatt Farber Schreck LLP
                                                                                  18          100 North City Parkway, Suite 1600
                                                                                              Las Vegas, NV 89106
                                                                                  19
                                                                                              Counsel for Defendant
                                                                                  20
                                                                                              Dated this 11th day of February, 2019.
                                                                                  21
                                                                                  22                                                   /s/ Marissa L. Lock
                                                                                                                                       An Employee of Ogletree, Deakins, Nash, Smoak
                                                                                  23                                                   & Stewart, P.C.
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                                                                                                               37382746.1
                                                                                  28


                                                                                                                                        5
